


110 S987 IS: Biofuels for Energy Security and

U.S. Senate
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 987
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To enhance the energy security of the United States by
		  promoting biofuels, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Biofuels for Energy Security
			 and Transportation Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Renewable fuel
				standard
					Sec. 101. Renewable fuel
				standard.
					TITLE II—Renewable fuels
				infrastructure
					Sec. 201. Infrastructure pilot
				program for renewable fuels.
					Sec. 202. Bioenergy research and
				development.
					Sec. 203. Bioresearch centers for
				systems biology program.
					Sec. 204. Loan guarantees for
				renewable fuel facilities.
					Sec. 205. Grants for renewable fuel
				production research and development in certain States.
					Sec. 206. Grants for infrastructure
				for transportation of biomass to local biorefineries.
					Sec. 207. Biorefinery information
				center.
					Sec. 208. Conversion assistance for
				cellulosic biomass, waste-derived ethanol, approved renewable
				fuels.
					Sec. 209. Alternative fuel database
				and materials.
					Sec. 210. Fuel tank cap labeling
				requirement.
					TITLE III—Studies
					Sec. 301. Study of advanced biofuels
				technologies.
					Sec. 302. Study of increased
				consumption of ethanol-blended gasoline with higher levels of
				ethanol.
					Sec. 303. Pipeline feasibility
				study.
					Sec. 304. Study of optimization of
				alternative fueled vehicles to use E–85 fuel.
					Sec. 305. Study of credits for use
				of renewable electricity in electric vehicles.
				
			2.DefinitionsIn this Act:
			(1)Advanced
			 biofuel
				(A)In
			 generalThe term advanced biofuel means fuel derived
			 from renewable biomass other than corn kernels.
				(B)InclusionsThe
			 term advanced biofuel includes—
					(i)ethanol derived
			 from cellulose, hemicellulose, or lignin;
					(ii)ethanol derived
			 from sugar or starch, other than ethanol derived from corn kernels;
					(iii)ethanol derived
			 from waste material, including crop residue, other vegetative waste material,
			 animal waste, and municipal solid waste;
					(iv)diesel-equivalent
			 fuel derived from renewable biomass, including vegetable oil and animal
			 fat;
					(v)biogas produced
			 by the anaerobic digestion or fermentation of organic matter from renewable
			 biomass; and
					(vi)butanol produced
			 by the fermentation of renewable biomass.
					(2)Cellulosic
			 biomass ethanolThe term cellulosic biomass ethanol
			 means ethanol derived from any cellulose, hemicellulose, or lignin that is
			 derived from renewable biomass.
			(3)Conventional
			 biofuelThe term conventional biofuel means ethanol
			 derived from corn kernels.
			(4)Renewable
			 biomass
				(A)In
			 generalThe term renewable biomass means any organic
			 matter that is available on a renewable or recurring basis.
				(B)InclusionsThe
			 term renewable biomass includes—
					(i)renewable plant
			 material, including—
						(I)feed
			 grains;
						(II)other
			 agricultural commodities;
						(III)other plants
			 and trees grown for energy production; and
						(IV)algae;
			 and
						(ii)waste material,
			 including—
						(I)crop
			 residue;
						(II)other vegetative
			 waste material (including wood waste and wood residues);
						(III)animal waste
			 and byproducts (including fats, oils, greases, and manure); and
						(IV)municipal solid
			 waste.
						(C)ExclusionsThe
			 term renewable biomass does not include old-growth timber of a
			 forest from the late successional stage of forest development.
				(5)Renewable
			 fuel
				(A)In
			 generalThe term renewable fuel means motor vehicle
			 fuel, boiler fuel, or home heating fuel that is—
					(i)produced from
			 renewable biomass; and
					(ii)used to replace
			 or reduce the quantity of fossil fuel present in a fuel mixture used to operate
			 a motor vehicle, boiler, or furnace that would otherwise operate using fossil
			 fuel.
					(B)InclusionThe
			 term renewable fuel includes—
					(i)conventional
			 biofuel; and
					(ii)advanced
			 biofuel.
					(6)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(7)Small
			 refineryThe term small refinery means a refinery
			 for which the average aggregate daily crude oil throughput for a calendar year
			 (as determined by dividing the aggregate throughput for the calendar year by
			 the number of days in the calendar year) does not exceed 75,000 barrels.
			IRenewable fuel
			 standard
			101.Renewable fuel
			 standard
				(a)Renewable fuel
			 program
					(1)Regulations
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall promulgate regulations to ensure that motor vehicle
			 fuel, home heating oil, and boiler fuel sold or introduced into commerce in the
			 United States (except in noncontiguous States or territories), on an annual
			 average basis, contains the applicable volume of renewable fuel determined in
			 accordance with paragraph (2).
						(B)Provisions of
			 regulationsRegardless of the date of promulgation, the
			 regulations promulgated under subparagraph (A)—
							(i)shall contain
			 compliance provisions applicable to refineries, blenders, distributors, and
			 importers, as appropriate, to ensure that the requirements of this subsection
			 are met; but
							(ii)shall
			 not—
								(I)restrict
			 geographic areas in the contiguous United States in which renewable fuel may be
			 used; or
								(II)impose any
			 per-gallon obligation for the use of renewable fuel.
								(C)Relationship to
			 other regulationsRegulations promulgated under this paragraph
			 shall, to the maximum extent practicable, incorporate the program structure,
			 compliance, and reporting requirements established under the final regulations
			 promulgated to implement the renewable fuel program established by the
			 amendment made by section 1501(a)(2) of the Energy Policy Act of 2005 (Public
			 Law 109–58; 119 Stat. 1067).
						(2)Applicable
			 volume
						(A)Calendar years
			 2008 through 2022
							(i)Renewable
			 fuelFor the purpose of paragraph (1), subject to clause (ii),
			 the applicable volume for any of calendar years 2008 through 2022 shall be
			 determined in accordance with the following table:
								
									
										
											Applicable volume of renewable
					 fuel
											
											Calendar year:(in billions of gallons):
											
											20088.5
											
											200910.5
											
											201012.0
											
											201112.6
											
											201213.2
											
											201313.8
											
											201414.4
											
											201515.0
											
											201618.0
											
											201721.0
											
											201824.0
											
											201927.0
											
											202030.0
											
											202133.0
											
											202236.0
											
										
									
								
							(ii)Advanced
			 biofuelsFor the purpose of paragraph (1), of the volume of
			 renewable fuel required under clause (i), the applicable volume for any of
			 calendar years 2016 through 2022 for advanced biofuels shall be determined in
			 accordance with the following table:
								
									
										
											Applicable volume of advanced
					 biofuels
											
											Calendar year:(in billions of gallons):
											
											20163.0
											
											20176.0
											
											20189.0
											
											201912.0
											
											202015.0
											
											202118.0
											
											202221.0
											
										
									
								
							(B)Calendar year
			 2023 and thereafterSubject to subparagraph (C), for the purposes
			 of paragraph (1), the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall be determined by the President, in coordination
			 with the Secretary of Energy, the Secretary of Agriculture, and the
			 Administrator of the Environmental Protection Agency, based on a review of the
			 implementation of the program during calendar years 2007 through 2022,
			 including a review of—
							(i)the impact of
			 renewable fuels on the energy security of the United States;
							(ii)the expected
			 annual rate of future production of renewable fuels, including advanced
			 biofuels; and
							(iii)the impact of
			 the use of renewable fuels on other factors, including job creation, the price
			 and supply of agricultural commodities, rural economic development, and the
			 environment.
							(C)Minimum
			 applicable volumeSubject to subparagraph (D), for the purpose of
			 paragraph (1), the applicable volume for calendar year 2023 and each calendar
			 year thereafter shall be equal to the product obtained by multiplying—
							(i)the
			 number of gallons of gasoline that the President estimates will be sold or
			 introduced into commerce in the calendar year; and
							(ii)the ratio
			 that—
								(I)36,000,000,000
			 gallons of renewable fuel; bears to
								(II)the number of
			 gallons of gasoline sold or introduced into commerce in calendar year
			 2022.
								(D)Maximum
			 quantity derived from conventional biofuel feedstocksFor the
			 purpose of paragraph (1), the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall not exceed 15,000,000,000 gallons of
			 conventional biofuel.
						(b)Applicable
			 percentages
					(1)Provision of
			 estimate of volumes of gasoline salesNot later than October 31
			 of each of calendar years 2008 through 2021, the Administrator of the Energy
			 Information Administration shall provide to the President an estimate, with
			 respect to the following calendar year, of the volumes of gasoline projected to
			 be sold or introduced into commerce in the United States.
					(2)Determination
			 of applicable percentages
						(A)In
			 generalNot later than November 30 of each of calendar years 2008
			 through 2022, based on the estimate provided under paragraph (1), the President
			 shall determine and publish in the Federal Register, with respect to the
			 following calendar year, the renewable fuel obligation that ensures that the
			 requirements of subsection (a) are met.
						(B)Required
			 elementsThe renewable fuel obligation determined for a calendar
			 year under subparagraph (A) shall—
							(i)be
			 applicable to refineries, blenders, and importers, as appropriate;
							(ii)be
			 expressed in terms of a volume percentage of gasoline sold or introduced into
			 commerce in the United States; and
							(iii)subject to
			 paragraph (3)(A), consist of a single applicable percentage that applies to all
			 categories of persons specified in clause (i).
							(3)AdjustmentsIn
			 determining the applicable percentage for a calendar year, the President shall
			 make adjustments—
						(A)to prevent the
			 imposition of redundant obligations on any person specified in paragraph
			 (2)(B)(i); and
						(B)to account for
			 the use of renewable fuel during the previous calendar year by small refineries
			 that are exempt under subsection (g).
						(c)Volume
			 conversion factors for renewable fuels based on energy content or
			 requirements
					(1)In
			 generalFor the purpose of subsection (a), the President shall
			 assign values to specific types of advanced biofuels for the purpose of
			 satisfying the fuel volume requirements of subsection (a)(2) in accordance with
			 this subsection.
					(2)Energy content
			 relative to ethanolFor advanced biofuel, 1 gallon of the
			 advanced biofuel shall be considered to be the equivalent of 1 gallon of
			 renewable fuel multiplied by the ratio that—
						(A)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of the
			 advanced biofuel (as measured under conditions determined by the Secretary);
			 bears to
						(B)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of pure
			 ethanol (as measured under conditions determined by the Secretary to be
			 comparable to conditions described in subparagraph (A)).
						(3)Transitional
			 energy-related conversion factors for cellulosic biomass
			 ethanolFor any of calendar years 2008 through 2015, 1 gallon of
			 cellulosic biomass ethanol shall be considered to be the equivalent of 2.5
			 gallons of renewable fuel.
					(d)Credit
			 program
					(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall implement a credit
			 program to manage the renewable fuel requirement of this section in a manner
			 consistent with the credit program established by the amendment made by section
			 1501(a)(2) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat.
			 1067).
					(2)Market
			 transparencyIn carrying out the credit program under this
			 subsection, the President shall facilitate price transparency in markets for
			 the sale and trade of credits, with due regard for the public interest, the
			 integrity of those markets, fair competition, and the protection of consumers
			 and agricultural producers.
					(e)Seasonal
			 variations in renewable fuel use
					(1)StudyFor
			 each of calendar years 2007 through 2020, the Administrator of the Energy
			 Information Administration shall conduct a study of renewable fuel blending to
			 determine whether there are excessive seasonal variations in the use of
			 renewable fuel.
					(2)Regulation of
			 excessive seasonal variationsIf, for any calendar year, the
			 Administrator of the Energy Information Administration, based on the study
			 under paragraph (1), makes the determinations specified in paragraph (3), the
			 President shall promulgate regulations to ensure that 25 percent or more of the
			 quantity of renewable fuel necessary to meet the requirements of subsection (a)
			 is used during each of the 2 periods specified in paragraph (4) of each
			 subsequent calendar year.
					(3)DeterminationsThe
			 determinations referred to in paragraph (2) are that—
						(A)less than 25
			 percent of the quantity of renewable fuel necessary to meet the requirements of
			 subsection (a) has been used during 1 of the 2 periods specified in paragraph
			 (4) of the calendar year;
						(B)a pattern of
			 excessive seasonal variation described in subparagraph (A) will continue in
			 subsequent calendar years; and
						(C)promulgating
			 regulations or other requirements to impose a 25 percent or more seasonal use
			 of renewable fuels will not significantly—
							(i)increase the
			 price of motor fuels to the consumer; or
							(ii)prevent or
			 interfere with the attainment of national ambient air quality standards.
							(4)PeriodsThe
			 2 periods referred to in this subsection are—
						(A)April through
			 September; and
						(B)January through
			 March and October through December.
						(f)Waivers
					(1)In
			 generalThe President, in consultation with the Secretary of
			 Energy, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency, may waive the requirements of subsection (a)
			 in whole or in part on petition by one or more States by reducing the national
			 quantity of renewable fuel required under subsection (a), based on a
			 determination by the President (after public notice and opportunity for
			 comment), that—
						(A)implementation of
			 the requirement would severely harm the economy or environment of a State, a
			 region, or the United States; or
						(B)extreme and
			 unusual circumstances exist that prevent distribution of an adequate supply of
			 domestically-produced renewable fuel to consumers in the United States.
						(2)Petitions for
			 waiversThe President, in consultation with the Secretary of
			 Energy, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency, shall approve or disapprove a State petition
			 for a waiver of the requirements of subsection (a) within 90 days after the
			 date on which the petition is received by the President.
					(3)Termination of
			 waiversA waiver granted under paragraph (1) shall terminate
			 after 1 year, but may be renewed by the President after consultation with the
			 Secretary of Energy, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency.
					(g)Small
			 refineries
					(1)Temporary
			 exemption
						(A)In
			 generalThe requirements of subsection (a) shall not apply to
			 small refineries until calendar year 2013.
						(B)Extension of
			 exemption
							(i)Study by
			 SecretaryNot later than December 31, 2008, the Secretary shall
			 submit to the President and Congress a report describing the results of a study
			 to determine whether compliance with the requirements of subsection (a) would
			 impose a disproportionate economic hardship on small refineries.
							(ii)Extension of
			 exemptionIn the case of a small refinery that the Secretary
			 determines under clause (i) would be subject to a disproportionate economic
			 hardship if required to comply with subsection (a), the President shall extend
			 the exemption under subparagraph (A) for the small refinery for a period of not
			 less than 2 additional years.
							(2)Petitions based
			 on disproportionate economic hardship
						(A)Extension of
			 exemptionA small refinery may at any time petition the President
			 for an extension of the exemption under paragraph (1) for the reason of
			 disproportionate economic hardship.
						(B)Evaluation of
			 petitionsIn evaluating a petition under subparagraph (A), the
			 President, in consultation with the Secretary, shall consider the findings of
			 the study under paragraph (1)(B) and other economic factors.
						(C)Deadline for
			 action on petitionsThe President shall act on any petition
			 submitted by a small refinery for a hardship exemption not later than 90 days
			 after the date of receipt of the petition.
						(3)Opt-in for
			 small refineriesA small refinery shall be subject to the
			 requirements of subsection (a) if the small refinery notifies the President
			 that the small refinery waives the exemption under paragraph (1).
					(h)Penalties and
			 enforcement
					(1)Civil
			 penalties
						(A)In
			 generalAny person that violates a regulation promulgated under
			 subsection (a), or that fails to furnish any information required under such a
			 regulation, shall be liable to the United States for a civil penalty of not
			 more than the total of—
							(i)$25,000 for each
			 day of the violation; and
							(ii)the amount of
			 economic benefit or savings received by the person resulting from the
			 violation, as determined by the President.
							(B)CollectionCivil
			 penalties under subparagraph (A) shall be assessed by, and collected in a civil
			 action brought by, the Secretary or such other officer of the United States as
			 is designated by the President.
						(2)Injunctive
			 authority
						(A)In
			 generalThe district courts of the United States shall have
			 jurisdiction to—
							(i)restrain a
			 violation of a regulation promulgated under subsection (a);
							(ii)award other
			 appropriate relief; and
							(iii)compel the
			 furnishing of information required under the regulation.
							(B)ActionsAn
			 action to restrain such violations and compel such actions shall be brought by
			 and in the name of the United States.
						(C)SubpoenasIn
			 the action, a subpoena for a witness who is required to attend a district court
			 in any district may apply in any other district.
						(i)Effective
			 dateExcept as otherwise specifically provided in this section,
			 this section takes effect on January 1, 2008.
				IIRenewable fuels
			 infrastructure
			201.Infrastructure
			 pilot program for renewable fuels
				(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Transportation and the Administrator of the Environmental Protection Agency,
			 shall establish a competitive grant pilot program (referred to in this section
			 as the pilot program), to be administered through the Vehicle
			 Technology Deployment Program of the Department of Energy, to provide not more
			 than 10 geographically-dispersed project grants to State governments, local
			 governments, metropolitan transportation authorities, or partnerships of those
			 entities to carry out 1 or more projects for the purposes described in
			 subsection (b).
				(b)Grant
			 purposesA grant under this section shall be used for the
			 establishment of refueling infrastructure corridors, as designated by the
			 Secretary, for gasoline blends that contain at least 85 percent renewable fuel
			 or diesel fuel that contains at least 10 percent renewable fuel,
			 including—
					(1)installation of
			 infrastructure and equipment necessary to ensure adequate distribution of
			 renewable fuels within the corridor;
					(2)installation of
			 infrastructure and equipment necessary to directly support vehicles powered by
			 renewable fuels; and
					(3)operation and
			 maintenance of infrastructure and equipment installed as part of a project
			 funded by the grant.
					(c)Applications
					(1)Requirements
						(A)In
			 generalSubject to subparagraph (B), not later than 90 days after
			 the date of enactment of this Act, the Secretary shall issue requirements for
			 use in applying for grants under the pilot program.
						(B)Minimum
			 requirementsAt a minimum, the Secretary shall require that an
			 application for a grant under this section—
							(i)be
			 submitted by—
								(I)the head of a
			 State or local government or a metropolitan transportation authority, or any
			 combination of those entities; and
								(II)a registered
			 participant in the Vehicle Technology Deployment Program of the Department of
			 Energy; and
								(ii)include—
								(I)a description of
			 the project proposed in the application, including the ways in which the
			 project meets the requirements of this section;
								(II)an estimate of
			 the degree of use of the project, including the estimated size of fleet of
			 vehicles operated with renewable fuel available within the geographic region of
			 the corridor;
								(III)an estimate of
			 the potential petroleum displaced as a result of the project, and a plan to
			 collect and disseminate petroleum displacement and other relevant data relating
			 to the project to be funded under the grant, over the expected life of the
			 project;
								(IV)a description of
			 the means by which the project will be sustainable without Federal assistance
			 after the completion of the term of the grant;
								(V)a complete
			 description of the costs of the project, including acquisition, construction,
			 operation, and maintenance costs over the expected life of the project;
			 and
								(VI)a description of
			 which costs of the project will be supported by Federal assistance under this
			 subsection.
								(2)PartnersAn
			 applicant under paragraph (1) may carry out a project under the pilot program
			 in partnership with public and private entities.
					(d)Selection
			 criteriaIn evaluating applications under the pilot program, the
			 Secretary shall—
					(1)consider the
			 experience of each applicant with previous, similar projects; and
					(2)give priority
			 consideration to applications that—
						(A)are most likely
			 to maximize displacement of petroleum consumption;
						(B)demonstrate the
			 greatest commitment on the part of the applicant to ensure funding for the
			 proposed project and the greatest likelihood that the project will be
			 maintained or expanded after Federal assistance under this subsection is
			 completed;
						(C)represent a
			 partnership of public and private entities; and
						(D)exceed the
			 minimum requirements of subsection (c)(1)(B).
						(e)Pilot project
			 requirements
					(1)Maximum
			 amountThe Secretary shall provide not more than $20,000,000 in
			 Federal assistance under the pilot program to any applicant.
					(2)Cost
			 sharingThe non-Federal share of the cost of any activity
			 relating to renewable fuel infrastructure development carried out using funds
			 from a grant under this section shall be not less than 20 percent.
					(3)Maximum period
			 of grantsThe Secretary shall not provide funds to any applicant
			 under the pilot program for more than 2 years.
					(4)Deployment and
			 distributionThe Secretary shall seek, to the maximum extent
			 practicable, to ensure a broad geographic distribution of project sites funded
			 by grants under this section.
					(5)Transfer of
			 information and knowledgeThe Secretary shall establish
			 mechanisms to ensure that the information and knowledge gained by participants
			 in the pilot program are transferred among the pilot program participants and
			 to other interested parties, including other applicants that submitted
			 applications.
					(f)Schedule
					(1)Initial
			 grants
						(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register, Commerce
			 Business Daily, and such other publications as the Secretary considers to be
			 appropriate, a notice and request for applications to carry out projects under
			 the pilot program.
						(B)DeadlineAn
			 application described in subparagraph (A) shall be submitted to the Secretary
			 by not later than 180 days after the date of publication of the notice under
			 that subparagraph.
						(C)Initial
			 selectionNot later than 90 days after the date by which
			 applications for grants are due under subparagraph (B), the Secretary shall
			 select by competitive, peer-reviewed proposal up to 5 applications for projects
			 to be awarded a grant under the pilot program.
						(2)Additional
			 grants
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register, Commerce
			 Business Daily, and such other publications as the Secretary considers to be
			 appropriate, a notice and request for additional applications to carry out
			 projects under the pilot program that incorporate the information and knowledge
			 obtained through the implementation of the first round of projects authorized
			 under the pilot program.
						(B)DeadlineAn
			 application described in subparagraph (A) shall be submitted to the Secretary
			 by not later than 180 days after the date of publication of the notice under
			 that subparagraph.
						(C)Initial
			 selectionNot later than 90 days after the date by which
			 applications for grants are due under subparagraph (B), the Secretary shall
			 select by competitive, peer-reviewed proposal such additional applications for
			 projects to be awarded a grant under the pilot program as the Secretary
			 determines to be appropriate.
						(g)Reports to
			 Congress
					(1)Initial
			 reportNot later than 60 days after the date on which grants are
			 awarded under this section, the Secretary shall submit to Congress a report
			 containing—
						(A)an identification
			 of the grant recipients and a description of the projects to be funded under
			 the pilot program;
						(B)an identification
			 of other applicants that submitted applications for the pilot program but to
			 which funding was not provided; and
						(C)a description of
			 the mechanisms used by the Secretary to ensure that the information and
			 knowledge gained by participants in the pilot program are transferred among the
			 pilot program participants and to other interested parties, including other
			 applicants that submitted applications.
						(2)EvaluationNot
			 later than 2 years after the date of enactment of this Act, and annually
			 thereafter until the termination of the pilot program, the Secretary shall
			 submit to Congress a report containing an evaluation of the effectiveness of
			 the pilot program, including an assessment of the petroleum displacement and
			 benefits to the environment derived from the projects included in the pilot
			 program.
					(h)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $200,000,000, to remain available until
			 expended.
				202.Bioenergy research and
			 developmentSection 931(c) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(c)) is amended—
				(1)in paragraph (1), by striking
			 $213,000,000 and inserting $326,000,000;
				(2)in paragraph (2), by striking
			 $251,000,000 and inserting $377,000,000;
			 and
				(3)in paragraph (3), by striking
			 $274,000,000 and inserting $398,000,000.
				203.Bioresearch centers
			 for systems biology programSection 977(a)(1) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16317(a)(1)) is amended by inserting before the period at
			 the end the following: , including the establishment of at least 7
			 bioresearch centers that focus on biofuels, of which at least 1 center shall be
			 located in each of the 4 Petroleum Administration for Defense Districts with no
			 subdistricts and 1 center shall be located in each of the subdistricts of the
			 Petroleum Administration for Defense District with subdistricts.
			204.Loan
			 guarantees for renewable fuel facilities
				(a)In
			 generalSection 1703 of the Energy Policy Act of 2005 (42 U.S.C.
			 16513) is amended by adding at the end the following:
					
						(f)Renewable fuel
				facilities
							(1)In
				generalThe Secretary may make guarantees under this title for
				projects that produce advanced biofuel (as defined in section 2 of the
				Biofuels for Energy Security and
				Transportation Act of 2007).
							(2)RequirementsA
				project under this subsection shall employ new or significantly improved
				technologies for the production of renewable fuels as compared to commercial
				technologies in service in the United States at the time that the guarantee is
				issued.
							(3)Issuance of
				first loan guaranteesThe requirement of section 20320(b) of
				division B of the Continuing Appropriations Resolution, 2007 (Public Law
				109–289, Public Law 110–5), relating to the issuance of final regulations,
				shall not apply to the first 6 guarantees issued under this subsection.
							(4)Project
				designA project for which a guarantee is made under this
				subsection shall have a project design that has been validated through the
				operation of a continuous process pilot facility with an annual output of at
				least 50,000 gallons of ethanol.
							(5)Maximum
				guaranteed principalThe total principal amount of a loan
				guaranteed under this subsection may not exceed $250,000,000 for a single
				facility.
							(6)Amount of
				guaranteeThe Secretary shall guarantee 100 percent of the
				principal and interest due on 1 or more loans made for a facility that is the
				subject of the guarantee under paragraph (3).
							(7)DeadlineThe
				Secretary shall approve or disapprove an application for a guarantee under this
				subsection not later than 90 days after the date of receipt of the
				application.
							(8)ReportNot
				later than 30 days after approving or disapproving an application under
				paragraph (7), the Secretary shall submit to Congress a report on the approval
				or disapproval (including the reasons for the
				action).
							.
				(b)Improvements to
			 underlying loan guarantee authority
					(1)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
						
							(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
								(i)a
				demonstration plant; or
								(ii)a project for
				which the Secretary approved a loan
				guarantee.
								.
					(2)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and
			 inserting the following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo guarantee shall be made unless—
									(A)an appropriation
				for the cost has been made; or
									(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury.
									(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
								(3)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661c(b)) shall not apply to a loan or loan guarantee made in accordance with
				paragraph
				(1)(B).
								.
					(3)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
						
							(c)Amount
								(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				up to 100 percent of the principal and interest due on 1 or more loans for a
				facility that are the subject of the guarantee.
								(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
								.
					(4)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is
			 amended—
						(A)by striking
			 subparagraph (B); and
						(B)by redesignating
			 subparagraph (C) as subparagraph (B).
						205.Grants for
			 renewable fuel production research and development in certain States
				(a)In
			 generalThe Secretary shall provide grants to eligible entities
			 to conduct research into, and develop and implement, renewable fuel production
			 technologies in States with low rates of ethanol production, including low
			 rates of production of cellulosic biomass ethanol.
				(b)EligibilityTo
			 be eligible to receive a grant under the section, an entity shall—
					(1)(A)be an institution of
			 higher education (as defined in section 2 of the Energy Policy Act of 2005 (42
			 U.S.C. 15801)) located in a State described in subsection (a); or
						(B)be a consortium of such institutions
			 of higher education, industry, State agencies, or local government agencies
			 located in the State; and
						(2)have proven
			 experience and capabilities with relevant technologies.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for each of fiscal years 2008 through 2010.
				206.Grants for
			 infrastructure for transportation of biomass to local biorefineries
				(a)In
			 generalThe Secretary shall conduct a program under which the
			 Secretary shall provide grants to local governments and other eligible entities
			 (as determined by the Secretary) (referred to in this section as
			 eligible entities) to promote the development of infrastructure
			 to support the transportation of biomass to local biorefineries, including by
			 portable processing equipment.
				(b)PhasesThe
			 Secretary shall conduct the program in the following phases:
					(1)DevelopmentIn
			 the first phase of the program, the Secretary shall make grants to eligible
			 entities to assist the eligible entities in the development of local projects
			 to promote the development of infrastructure to support the transportation of
			 biomass to local biorefineries, including by portable processing
			 equipment.
					(2)ImplementationIn
			 the second phase of the program, the Secretary shall make competitive grants to
			 eligible entities to implement projects developed under paragraph (1).
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				207.Biorefinery
			 information center
				(a)In
			 generalThe Secretary, in cooperation with the Secretary of
			 Agriculture, shall establish a biorefinery information center to make available
			 to interested parties information on—
					(1)renewable fuel
			 resources, including information on programs and incentives for renewable
			 fuels;
					(2)renewable fuel
			 producers;
					(3)renewable fuel
			 users; and
					(4)potential
			 renewable fuel users.
					(b)AdministrationIn
			 administering the biorefinery information center, the Secretary shall—
					(1)continually
			 update information provided by the center;
					(2)make information
			 available to interested parties on the process for establishing a biorefinery;
			 and
					(3)make information
			 and assistance provided by the center available through a toll-free telephone
			 number and website.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				208.Conversion assistance for cellulosic
			 biomass, waste-derived ethanol, approved renewable fuels
				(a)DefinitionsIn
			 this section:
					(1)Approved
			 renewable fuelThe term approved renewable fuels
			 means an alternative or replacement fuel that—
						(A)has been approved
			 under title III of the Energy Policy Act of 1992 (42 U.S.C. 13211 et seq.);
			 and
						(B)is made from
			 renewable biomass.
						(2)ProducerThe
			 term producer means—
						(A)a merchant
			 producer;
						(B)a farm or dairy
			 cooperative; or
						(C)an association of
			 agricultural producers.
						(3)Waste-derived
			 ethanolThe term waste-derived ethanol means ethanol
			 derived from—
						(A)animal waste
			 (including poultry fat and poultry waste) and other waste material; or
						(B)municipal solid
			 waste.
						(b)Conversion
			 assistanceThe Secretary may provide grants to producers of
			 cellulosic biomass ethanol, waste-derived ethanol, and approved renewable fuels
			 in the United States to assist the producers in building eligible production
			 facilities described in subsection (c) for the production of ethanol or
			 approved renewable fuels.
				(c)Eligible
			 production facilitiesA production facility shall be eligible to
			 receive a grant under this section if the production facility—
					(1)is located in the
			 United States; and
					(2)uses renewable
			 biomass.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$400,000,000 for
			 fiscal year 2008;
					(2)$500,000,000 for
			 fiscal year 2009; and
					(3)$600,000,000 for
			 fiscal year 2010.
					209.Alternative
			 fuel database and materialsThe Secretary and the Director of the
			 National Institute of Standards and Technology shall jointly establish and make
			 available to the public—
				(1)a database that
			 describes the physical properties of different types of alternative fuel;
			 and
				(2)standard
			 reference materials for different types of alternative fuel.
				210.Fuel tank cap
			 labeling requirementSection
			 406(a) of the Energy Policy Act of 1992 (42 U.S.C. 13232(a)) is amended—
				(1)by striking
			 The Federal Trade Commission and inserting the following:
					
						(1)In
				generalThe Federal Trade
				Commission
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Fuel tank cap
				labeling requirementBeginning with model year 2010, the fuel
				tank cap of each alternative fueled vehicle manufactured for sale in the United
				States shall be clearly labeled to inform consumers that such vehicle can
				operate on alternative
				fuel.
						.
				IIIStudies
			301. Study of
			 advanced biofuels technologies
				(a)In
			 generalNot later than October 1, 2012, the Secretary shall offer
			 to enter into a contract with the National Academy of Sciences under which the
			 Academy shall conduct a study of technologies relating to the production,
			 transportation, and distribution of advanced biofuels.
				(b)ScopeIn
			 conducting the study, the Academy shall—
					(1)include an
			 assessment of the maturity of advanced biofuels technologies;
					(2)consider whether
			 the rate of development of those technologies will be sufficient to meet the
			 advanced biofuel standards required under section 101;
					(3)consider the
			 effectiveness of the research and development programs and activities of the
			 Department of Energy relating to advanced biofuel technologies; and
					(4)make policy
			 recommendations to accelerate the development of those technologies to
			 commercial viability, as appropriate.
					(c)ReportNot
			 later than November 30, 2014, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing the results of the
			 study conducted under this section.
				302.Study of
			 increased consumption of ethanol-blended gasoline with higher levels of
			 ethanol
				(a)In
			 generalThe Secretary (in cooperation with the Secretary of
			 Agriculture, the Administrator of the Environmental Protection Agency, and the
			 Secretary of Transportation) shall conduct a study of the feasibility of
			 increasing consumption in the United States of ethanol-blended gasoline with
			 levels of ethanol that are not less than 10 percent and not more than 25
			 percent, including a study of production and infrastructure constraints on
			 increasing the consumption.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the results of the study conducted under
			 this section.
				303.Pipeline
			 feasibility study
				(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Agriculture and the Secretary of Transportation, shall conduct a study of the
			 feasibility of the construction of dedicated ethanol pipelines.
				(b)FactorsIn
			 conducting the study, the Secretary shall consider—
					(1)the quantity of
			 ethanol production that would make dedicated pipelines economically
			 viable;
					(2)existing or
			 potential barriers to dedicated ethanol pipelines, including technical, siting,
			 financing, and regulatory barriers;
					(3)market risk
			 (including throughput risk) and means of mitigating the risk;
					(4)regulatory,
			 financing, and siting options that would mitigate risk in those areas and help
			 ensure the construction of 1 or more dedicated ethanol pipelines;
					(5)financial
			 incentives that may be necessary for the construction of dedicated ethanol
			 pipelines, including the return on equity that sponsors of the initial
			 dedicated ethanol pipelines will require to invest in the pipelines;
					(6)technical factors
			 that may compromise the safe transportation of ethanol in pipelines,
			 identifying remedial and preventative measures to ensure pipeline integrity;
			 and
					(7)such other
			 factors as the Secretary considers appropriate.
					(c)ReportNot
			 later than 15 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report describing the results of the study conducted
			 under this section.
				304.Study of
			 optimization of alternative fueled vehicles to use E–85 fuel
				(a)In
			 generalThe Secretary shall conduct a study of methods of
			 increasing the fuel efficiency of alternative fueled vehicles by optimizing
			 alternative fueled vehicles to operate using E–85 fuel.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives a report
			 that describes the results of the study, including any recommendations of the
			 Secretary.
				305.Study of
			 credits for use of renewable electricity in electric vehicles
				(a)Definition of
			 electric vehicleIn this section, the term electric
			 vehicle means an electric motor vehicle (as defined in section 601 of
			 the Energy Policy Act of 1992 (42 U.S.C. 13271)) for which the rechargeable
			 storage battery—
					(1)receives a charge
			 directly from a source of electric current that is external to the vehicle;
			 and
					(2)provides a
			 minimum of 80 percent of the motive power of the vehicle.
					(b)StudyThe
			 Secretary shall conduct a study on the feasibility of issuing credits under the
			 program established under section 101(d) to electric vehicles powered by
			 electricity produced from renewable energy sources.
				(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 that describes the results of the study, including a description of—
					(1)existing programs
			 and studies on the use of renewable electricity as a means of powering electric
			 vehicles; and
					(2)alternatives
			 for—
						(A)designing a pilot
			 program to determine the feasibility of using renewable electricity to power
			 electric vehicles as an adjunct to a renewable fuels mandate;
						(B)allowing the use,
			 under the pilot program designed under subparagraph (A), of electricity
			 generated from nuclear energy as an additional source of supply;
						(C)identifying the
			 source of electricity used to power electric vehicles; and
						(D)equating specific
			 quantities of electricity to quantities of renewable fuel under section
			 101(d).
						
